Citation Nr: 0211716	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Board Member in July 2002, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of this case has been completed.

2.  The record does not contain a consent form signed by the 
veteran for the surgical procedure performed on June 18, 
1999, and the veteran maintains that he never signed such a 
form, nor consented to the type of surgery that was 
performed.

3.  The VA medical records on file reflect that multiple 
clinicians affirmed immediately prior to the veteran's June 
18, 1999, surgery that he was informed about the full nature 
and consequences of this procedure, that he had consented to 
the procedure, and that a signed consent form was of record 
at that time.  

4.  The record does not otherwise show that the June 18, 
1999, surgical procedure resulted in an additional disability 
to the veteran that was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
this medical treatment.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board acknowledges that the RO did not have the benefit 
of the explicit provisions of the VCAA when it adjudicated 
the case below.  Nevertheless, the Board finds that VA's 
duties have been fulfilled in the instant case.  Here, the RO 
advised the veteran of the evidence necessary to substantiate 
his claim, including the specific statutory criteria for 
compensation under 38 U.S.C.A. § 1151, by both the January 
2000 rating decision and the April 2000 Statement of the 
Case.  The VCAA made no changes to these requirements.  
Further, the RO obtained the pertinent VA medical records 
regarding the June 18, 1999, procedure, to the extent 
possible.  As noted by a December 1999 statement from the VA 
Medical Center (VAMC) Director, a comprehensive review of the 
veteran's medical record did not find a signed consent form 
for the June 18, 1999, surgery.  Based on this statement, the 
Board finds that an exhaustive search has been conducted for 
this document, and that additional search is not warranted.  
The Board also notes that the veteran has not otherwise 
identified any pertinent evidence that is not of record.  
Moreover, the Board concludes that a medical examination 
and/or opinion is not warranted, as the pertinent issue is 
whether or not the veteran consented to the June 18, 1999, 
surgery.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board concludes that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

Regarding the duty to notify, the communications noted above 
from the RO to the veteran, including rating decision, the 
statement of the case, and letters, have kept him apprised of 
what he must show to prevail in his claim.  The evidence 
appears to be complete.  Consequently, there is no further 
duty to notify the veteran what evidence he may submit.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As already stated, the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  The veteran has contended in various statements, 
and at his personal hearing, that he never signed a consent 
form for the June 18, 1999, surgical procedure.  He 
acknowledged that he did consent to a procedure performed on 
June 11, 1999, but that he never signed such a form for June 
18, 1999, and that he would never have consented to as an 
extensive of a procedure as was performed on June 18, 1999.  
In addition, he testified that he thought that the June 18, 
1999, procedure would be the same as the one performed on 
June 11, 1999, and that he then planned to take his biopsies 
and get another opinion about his treatment options.

The medical evidence on file reflects that the veteran sought 
treatment in April 1999 for complaints of sore throat 
hoarseness, headaches, productive cough, dark blood noted in 
his phlegm, and weight loss.  It was also noted that the 
right side of his neck had been swollen for the past 2 
months.  Records from later that month reflect that it was 
believed his symptoms were caused by the growth in his 
throat, and that laryngeal cancer was suspected.  It was 
stated that observation would not be useful, and that 
treatment should include diagnostic studies and treatment.  
Moreover, it was stated that, with the fixation of the right 
cord and presence of cervical adenopathy, the veteran was 
staged at least "T3N2A," and that he would be a poor 
radiation therapy or chemotherapy candidate.  The best 
prognosis was believed to be a surgical excision and probable 
post-operative radiation therapy.  Further, the veteran was 
informed that due to the advanced stage of his primary tumor, 
he might require a tracheotomy for airway establishment "and 
or not tolerate" extubation from a general anesthesia; that 
would be required for direct laryngoscopy.  It was stated 
that tracheotomy separate from laryngectomy could increase 
local failure chances and was not recommended.  However, it 
was noted that the veteran was still thinking about his 
options.

Subsequent records dated June 11, 1999, note that the veteran 
had refused the original offer of a tracheotomy with direct 
laryngoscopy and biopsy, and that he returned 2 days prior to 
his current admission complaining of severe odonophasia, 
dysphasia, weight loss, and mild difficulty breathing.  He 
was admitted and initially refused tracheotomy and biopsy of 
laryngeal lesion, but he decided to have this procedure on 
June 11, 1999.  It was noted that all of the risks and 
benefits of this procedure were discussed with the veteran, 
and that he wished to proceed.  Also on file is a consent 
form signed by the veteran, and dated June 11, 1999.  This 
form reflects that the operation or procedure was identified 
as awake tracheotomy, direct laryngoscopy, esomagoscopy, and 
biopsy; that the nature and purpose of this procedure was to 
establish airway, evaluate lesion, and take biopsies.  A 
counseling physician stated that he counseled the veteran as 
to the nature of the procedure, as well as the attendant 
risks, and provided a list thereof.  The veteran asserted 
that he understood the proposed procedure, attendant risks, 
expected results, and that he requested such procedure be 
performed.

VA medical records dated June 15, 1999, note that the 
preliminary pathology had revealed a "T4N2B" lesion, and 
that the veteran was advised that the treatment for this 
lesion would be total laryngectomy, bilateral neck 
dissections with post-op radiation therapy.  The veteran was 
seen later that day by a speech/language pathologist for pre-
op total laryngectomy counseling, and that he had been 
referred by Dr. K of the ENT clinic.  It was noted that the 
veteran had been diagnosed with large laryngeal and 
supraglottic basosquamous cell carcinoma; that the planned 
treatment was surgery followed by radiation therapy; that he 
was fully informed of this diagnosis by his physicians, and 
exhibited his understanding of this information by explaining 
it to the speech/language pathologist; that his counseling 
included a discussion of post-surgery changes, and a video of 
men and women who were post total laryngectomy.  Follow-up 
records from June 17 note that the veteran had read all the 
literature provided, and did not have any additional 
questions at that time.

A June 16, 1999, VA social work note signed by Dr. G stated, 
in part, that the consent was signed by the veteran and on 
his chart.

A VA medical record dated the morning of June 17, 1999, notes 
that the veteran was seen at bedside; reported that he was 
unable to swallow either liquids or solid foods; that when 
options for placement of feeding tube were discussed, the 
veteran stated that he would agree to this if necessary; and 
that when asked about plan for surgery, the veteran stated 
that he was refusing surgery.  Diagnosis was laryngeal cancer 
with mets, status-post tracheostomy, total laryngectomy 
planned with bilateral neck dissection.  Additional records, 
also dated June 17, 1999, and signed by a Dr. J, notes that 
the veteran's case had been reviewed by the Head/Neck Tumor 
Board, and that total laryngectomy, neck dissections, and 
post-operative radiation therapy had been recommended.  It 
was further noted that he had been seen by Social Work and 
Speech Pathology; that Dr. K, in the presence of both Dr. J 
and a Dr. C, explained the nature of the surgery in detail 
and the common complications.  Moreover, it was stated that 
the veteran was given time to consider the recommendations 
and ask further questions, and that later that day he signed 
his operative permit and indicated to Dr. K that he wished to 
proceed with his surgery.

The evidence on file also includes a June 17, 1999, VA 
medical record signed by Dr. K who noted that he had 
discussed the total laryngectomy, bilateral neck dissection, 
including risks and benefits with the veteran in detail, and 
that both Dr. G and Dr. J were present.  Further, Dr. K noted 
that the veteran had asked appropriate questions and 
understood the procedure; that after considering his options, 
the veteran consented to the procedure.  It was noted that he 
did not want a Foley catheter to be placed, but Dr. K 
informed him that it would be necessary as part of the 
procedure, and would be removed as soon as possible post-
operatively.  

The record reflects that the veteran subsequently underwent a 
total laryngectomy with right modified radical neck 
dissection with sacrifice of SCM and IJ, left lateral neck 
dissection on June 18, 1999.  However, no signed consent form 
appears to be of record.  There is a pre-operative checklist, 
signed by a nurse on June 17, 1999, which noted, in part, 
that informed consent was completed and signed within 5 
calendar days of scheduled surgical procedure.  Further, a 
June 18, 1999, pre-anesthetic note from the staff 
anesthesiologist noted that the risks and benefits of the 
anesthesia plan were discussed with the veteran, that the 
veteran was given an opportunity to ask questions, and that 
he had consented to this procedure.  The surgical report 
itself also noted that the veteran had consented to this 
procedure.  

Various post-surgical medical records are on file from June 
and July 1999.  Nothing in these treatment records reflect 
that the veteran did not consent to the June 18, 1999, 
procedure.

The record reflects that the veteran initiated his claim for 
compensation under 38 U.S.C.A. § 1151 in August 1999.

A December 1999 statement from the VAMC Director noted, in 
part, that a comprehensive review of the veteran's medical 
record did not find a signed consent form for the June 18, 
1999, surgery.  However, it was noted that the review found 
documentation of staff who had seen the consent form.  
Specifically, the preoperative screening note by anesthesia 
staff indicated that the veteran consented to the procedure, 
and that the form was in the medical record; three ENT 
physicians stated in their preoperative notes that the 
consent form had been signed; a staff nurse verified on the 
pre-operative checklist that the consent form was in the 
veteran's record before he was transported to the operating 
room area; the preoperative anesthesia note from the morning 
of the surgery indicated that the consent form was in the 
medical record; and a nurse in the OR holding area checked 
the veteran's medical record for the consent form at the time 
of the surgery, and indicated that the appropriate form was 
present and completed.  The VAMC Director acknowledged that 
it was not clear why the consent form was no longer in the 
medical record, but noted that the veteran was transferred 
between two surgical nursing units before being admitted to 
the Transitional Care Center, and that the consent form could 
have been separated from the record during the transfers.

In a September 2000 statement, the veteran's representative, 
citing to Moore v. Derwinski, 1 Vet. App. 401, 406 (1991), 
noted that when a veteran's service medical records were 
unavailable then VA's duty to assist and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit of the doubt rule were 
heightened.  The representative contended that the VAMC 
should be held to the same standard for the accountability of 
their records.


Legal Criteria.  Title 38, United States Code § 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  

The record reflects that the veteran filed his 38 U.S.C.A. 
§ 1151 claim in August 1999.  Effective October 1, 1997, 38 
U.S.C.A. § 1151 was amended to provide as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable . . .

These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  As these amendments apply to all claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997, there are applicable in the instant 
case.  See VAOPGCPREC 40-97.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999.

The veteran's contention is that he never signed a consent 
form for the June 18, 1999, procedure, and that he would 
never have consented to such a procedure.  Further, there is 
no dispute that no signed consent form is on file for June 
18, 1999.  However, as detailed above, multiple clinicians 
affirmed immediately prior to the veteran's June 18, 1999, 
surgery that he was informed about the full nature and 
consequences of this procedure, that he had consented to the 
procedure, and that a signed consent form was of record at 
that time.  Given these multiple notes, particularly the 
extensive pre-operative counseling notes and the pre-
operative checklist which stated that a signed consent form 
was of record, the Board concludes that the preponderance of 
the evidence shows that the veteran was advised of the nature 
of the June 18, 1999, surgical procedure, and that he did 
consent to this procedure.  The Board also notes that the 
June 17, 1999 record, which indicates that the veteran was 
initially planning on refusing the surgery, further supports 
a finding that he was aware of the nature of this procedure, 
in that it shows he was debating about whether he would 
proceed with it. 

The Board notes that the veteran has contended that he would 
never have consented to such a procedure, and that the nurse 
who signed the checklist did not state that she actually 
witnessed the veteran sign a consent form, only that there 
was a signed form.  Nevertheless, given the multiple number 
of different clinicians who attested at various times that 
the veteran was advised of the nature of this procedure, and 
that he consented to the procedure, the Board must conclude 
that the preponderance of the evidence is against his claim.

The Board further notes the representative's contention that 
the VAMC should be held to the same standard of 
accountability of their records as that in cases of missing 
service medical records.  With respect to this contention, 
the Board agrees that the absence of the consent form 
certainly supports the veteran's claim and it cannot be 
denied absent compelling evidence that indicates the veteran 
agreed to the surgery in question.  However, such compelling 
evidence is of record.  That is, multiple clinicians involved 
in the surgery in question have indicated in writing, 
contemporaneous with the operation, to include the pre-
operative check list, that the veteran was advised of the 
nature of this procedure, and that he consented to the 
operation.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

The record does not otherwise show that the June 18, 1999, 
surgical procedure resulted in an additional disability to 
the veteran that was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing this medical 
treatment.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, left modified radical neck 
dissection and right modified radical neck dissection, 
performed on June 18, 1999, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

